Mr. Chief Justice Smyth
delivered the opinion of the Court:
The amended mandate seems to contain inconsistent provisions, but it conforms to the motion calling for it-; and therefore, if any criticism is to bo employed, it must be leveled against the motion, which should have asked that the first, mandate be recalled, the judgment of this court modified, and a new mandate issued. This, however, was not done, and we must deal with the record as it is.
An appellate court speaks to the lower court through its *575mandato (Horton v. States, 63 Neb. 34, 88 N. W. 146), which is binding upon that court. Barbour v. Tompkins, 58 W. Va. 572, 3 L.R.A.(N.S.) 715, 52 S. E. 707; Cowdery v. London & S. F. Bank, 139 Cal. 298, 96 Am. St. Rep. 115, 73 Pac. 196. The mandate, of course, must be interpreted. The one before us first advised that court that its action in dismissing the bill was affirmed. This standing alone would indicate that the court had no further jurisdiction with respect to the case; but we cannot consider it apart from the rest of the mandate. It must be read in the light of the language which directed the court to take “such further proceedings,” if any, as it might “deem proper.” This necessarily implied that the case was restored to the lower court with power to make the orders indicated. Unless we put this construction upon the mandate, we would have to reject as meaningless all that paid which directs the lower court to take further proceedings, and treat the mandate just as it was before the amendment, — a mandate of affirmance only. .But this we may not do, for it is a rule of construction that (¡very word in a document should be given effect if possible (Wilmot v. Mudge, 103 U. S. 217, 26 L. ed. 536; Ladd, v. Ladd, 8 How. 10, 12 L. ed. 967; Montclair Twp. v. Ramsdell, 107 U. S. 147, 27 L. ed. 431, 2 Sup. Ct. Rep. 391), and it is possible to do so here.
The court below, for some reason not disclosed by the record, reached the conclusion that the motion for leave to amend was not seasonably made, and denied it on that ground. The Dis trict asserts, but the appellee denies it, that the court was of the opinion that it had no authority to make any order in the case after the term during which the mandate was tiled had adjourned. If this be the ground of the denial, it was not well taken, for the rule with respect to terms has no application to matters that are open for action, and this matter was in that condition as disclosed by the mandate.
It is urged that, apart from the ground upon which the court based its action, its refusal to consider the motion wa« right because, as claimed, there is no authority under sec. 274a of the Judicial Codo [38 St at. at L. 956, chap. 90], the one1 on which the District based its motion, to grant such a motion after a *576final decree lias been affirmed on appeal. This may be conceded; but the instant case was not finally disposed of, according to our construction of tbo amended mandate. In other-words, this court through that mandate opened up the case for the purpose of letting in the motion we are considering. This is made clear by a consideration of our opinion upon which the mandate emerged. After calling attention to the fact that the statute authorizing the levy of the tax before the court for judgment did not provide any means for its collection, the court referred to the rule that “where a statute creates a right and gives no remedy, the party may resort to the usual remedy applicable to such a case,” and then said: “Nor does it appear that an action at law would bo futile.” Heading the mandate in the light of this statement, as we must do (Re Sanford Fork & Tool Co. 160 U. S. 247, 40 L. ed. 414, 16 Sup. Ct. Rep. 291; Wayne County v. Kennicott, 94 U. S. 498, 24 L. ed. 260), it is manifest that the purpose of the court in amending it was to direct the lower court to grant to the District the right to amend its pleading so as to proceed on the law side of the court without the expense and loss of time incident to the commencement of a new action. Section 274a of the Judicial Code was passed, in our judgment, for just such a purpose. It is remedial and must be construed liberally. It says that “any party to the suit shall have the right, at any stage of the cause, to amend his pleadings.”- As we have seen, the motion -was at a stage in the cause and was therefore seasonality made. For these reasons we think the judgment of the lower court was wrong, and it is in consequence reversed at the cost of the appellee, and the case remanded for further proceedings not inconsistent with this opinion. Reversed and remanded.